09/27/2022


                                 DA 21-0622
                                                                                Case Number: DA 21-0622


         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                2022 MT 187N


IN THE MATTER OF:

S.M.,

          A Youth in Need of Care.



APPEAL FROM:     District Court of the Second Judicial District,
                 In and For the County of Butte-Silver Bow, Cause No. DN-20-13
                 Honorable Robert J. Whelan, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                 Jennifer Dwyer, Avignone, Banick & Williams, Bozeman, Montana

           For Appellee:

                 Austin Knudsen, Montana Attorney General, Katie F. Schulz,
                 Assistant Attorney General, Helena, Montana

                 Eileen Joyce, Butte-Silver Bow County Attorney, Mark Vucurovich,
                 Special Deputy County Attorney, Butte, Montana



                                           Submitted on Briefs: July 27, 2022

                                                     Decided: September 27, 2022


Filed:

                 __________________________________________
                                  Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.


¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Birth Mother appeals the June 22, 2021 Order of the Montana Second Judicial

District Court, Butte-Silver Bow County, terminating her parental rights to S.M. We

affirm.

¶3        In early September 2009, Birth Mother was arrested for disorderly conduct

following a domestic violence dispute. At that time, the Department of Health and Human

Services (the Department) placed S.M.’s half sibling, A.H., in foster care. While A.H. was

in foster care for two years, Birth Mother did not complete her court ordered treatment

plan. On September 15, 2011, the District Court involuntarily terminated Birth Mother’s

parental rights because she failed to complete her treatment plan.

¶4        On March 2, 2020, the Anaconda Police Department reported that S.M. and Birth

Mother had been located after S.M. was listed as a missing person on February 28, 2020.

The police arrested Birth Mother for violation of probation. Upon picking up S.M. from

the police station, the Child Protection Specialist (CPS) discovered that S.M. had a cough

and had not been eating well. S.M. later tested positive for influenza. The Department

filed a petition for Emergency Protective Services (EPS), adjudication of S.M. as a Youth

                                             2
in Need of Care (YINC), and Temporary Legal Custody (TLC) with the District Court on

March 12, 2020. The Department alleged physical and emotional neglect of S.M. as well

as psychological abuse in the home due to Birth Mother’s potential drug use, Birth

Mother’s residential instability, and Birth Mother’s mental health problems. Subsequently,

the Department placed S.M. in kinship care with his maternal aunt in Billings.

¶5     The District Court held a show cause hearing on March 12, 2020, and granted EPS

the following day. The District Court ordered Birth Mother to appear at the April 8, 2020

show cause hearing. However, Birth Mother’s counsel moved to continue the adjudication

hearing to allow her more time to consult with her counsel because Birth Mother expressed

that she intended to contest the petition regarding adjudication of S.M. as a YINC.

¶6     On April 24, 2020, the Department filed a motion to continue the adjudication

hearing regarding Birth Mother because the Department had not yet perfected service on

her since her whereabouts were unknown.

¶7     The District Court held a hearing on April 29, 2020, regarding Birth Father, who

was not present at the hearing but served by publication. Birth Mother also did not appear

because she was in quarantine due to a COVID-19 infection. At the hearing, CPS Outland

testified that returning S.M. to the home would place him at “a substantial risk of harm.”

CPS Outland was asked whether she had any contact with S.M.’s parents regarding

visitation. Counsel for Birth Mother objected to the question on the basis that Birth Mother

had not been served and asked the District Court not to discuss information concerning her.

The District Court sustained the objection and stated that it will “confine this matter to the

birth father” and “will proceed to adjudication with regards to birth father at this time.”

                                              3
The District Court entered an order adjudicating S.M. a YINC and granting TLC

“RE: BIRTH FATHER.” In this order, the District Court distinguished that the upcoming

disposition hearing would be conducted at the same time as Birth Mother’s adjudication

hearing.

¶8     Birth Mother was served by publication on May 19, 2020, and the District Court

conducted its show cause hearing on June 3, 2020. Birth Mother appeared and stipulated

to EPS but moved to continue the YINC adjudication because she hoped to reach a

stipulation with the Department and wanted time to address her religious convictions.

¶9     On June 16, 2020, Birth Mother’s first counsel filed a motion to withdraw due to

“irretrievable breakdown in communications” with Birth Mother. The following day, Birth

Mother appeared at the adjudication hearing without representation. At this hearing, the

Department mistakenly told the District Court that Birth Mother stipulated to adjudication

at the last hearing. The District Court erroneously agreed with the Department. Birth

Mother also told the District Court that she did not “understand all the terminology” and

that she appeared at the hearing so she could obtain new counsel. On June 22, 2020, notice

of substitution of counsel was filed.

¶10    The District Court entered an order on June 29, 2020, continuing EPS, adjudicating

S.M. a YINC, and granting TLC “RE: BIRTH MOTHER.” The District Court entered this

order believing that Birth Mother had stipulated based on the Department’s position at the

previous hearing. However, nothing in the record indicates that Birth Mother stipulated to

adjudication of S.M. as a YINC.



                                            4
¶11    On July 1, 2020, the District Court conducted a dispositional hearing for both

parents. Neither parent was present, but Birth Mother’s new counsel appeared. Birth

Mother’s new counsel moved to continue the hearing to allow her additional time to discuss

the case with Birth Mother. The District Court asked the Department whether both parties

had been adjudicated. The Department once again responded that both parents had been

adjudicated. Birth Mother’s new counsel did not object. The District Court granted the

continuance.

¶12    At the July 15, 2020 hearing, the District Court acknowledged that it did not have

records indicating Birth Mother had her adjudication. Again, the Department responded

that the District Court held an adjudication regarding Birth Mother on June 17, 2020. Birth

Mother’s new attorney stated that she agreed with the Department’s position regarding the

adjudication. Additionally, CPS Sas testified at this hearing that Birth Mother had not been

working on her treatment plan and that he has had difficulty reaching Birth Mother over

the phone.

¶13    The District Court conducted a hearing on August 26, 2020, regarding Birth

Mother’s treatment plan. Birth Mother’s counsel informed the District Court that Birth

Mother wanted to transfer the case to Billings.       After CPS Outland testified about

components of the treatment plan, the District Court approved the treatment plan because

Birth Mother had failed to maintain consistent contact with the Department.

¶14    The Department petitioned the District Court on November 19, 2020, to extend TLC

of S.M. because Birth Mother had not complied with her treatment plan. The District Court

held a hearing on December 2, 2020. CPS Dale testified that Birth Mother did not have

                                             5
stable housing, that she stopped attending mental health care, that she enrolled in random

urinalysis testing but had not been tested, and that she involved herself in an abusive

relationship. CPS Dale further testified that Birth Mother had contacted CPS by email four

to five times and once in person since S.M. had been in foster care. Birth Mother did not

appear at this hearing.

¶15    On January 27, 2021, the District Court conducted a hearing regarding Birth

Father’s parental rights. The guardian ad litem (GAL) submitted a report to the District

Court advocating that Birth Mother’s parental rights also be terminated and that she

supported S.M.’s current kinship foster placement becoming his adoptive family. The

GAL stated, in her report, that Birth Mother had only called S.M. once and had never seen

him in person for the 11 months he had been in foster care. The District Court terminated

Birth Father’s parental rights on February 1, 2021.

¶16    The Department filed a petition to terminate Birth Mother’s parental rights on

March 31, 2021, based on three theories: (1) Birth Mother abandoned S.M., (2) the 2011

prior involuntary termination of Birth Mother’s parental rights constituted aggravated

circumstances that are relevant to S.M.’s case, and (3) Birth Mother failed to complete her

treatment plan.

¶17    Following two continuances requested by Birth Mother, the District Court held a

termination hearing for her on June 9, 2021. Birth Mother appeared and testified that she

opposed adjudication of S.M. as a YINC and termination of her rights. She stated that she

had complied with substance testing with her probation officer, moved into sober living,

and had a mental health evaluation. CPS Dale also testified that the facts leading to the

                                            6
2011 termination of Birth Mother’s parental rights to A.H. were consistent with what

occurred in S.M.’s case. Birth Mother requested that TLC be extended for another six

months so she could complete her treatment plan.

¶18    On June 22, 2021, the District Court entered an order terminating Birth Mother’s

parental rights and granting permanent legal custody to the Department. Birth Mother

appeals the termination of her parental rights, raising three issues. She argues that she was

denied due process in the termination proceeding, that the District Court abused its

discretion when it concluded that she abandoned S.M., and that the District Court abused

its discretion when it found that her prior involuntary termination constituted aggravated

circumstances.

¶19    We review a district court’s decision to terminate parental rights for an abuse of

discretion. In re D.D., 2021 MT 66, ¶ 9, 403 Mont. 376, 482 P.3d 1176. A district court

abuses its discretion when it acts arbitrarily, without employing conscientious judgment,

or exceeds the bounds of reason, resulting in substantial injustice. In re D.D., ¶ 9. We

review findings of fact for clear error and conclusions of law for correctness. In re E.Z.C.,

2013 MT 123, ¶ 19, 370 Mont. 116, 300 P.3d 1174. A finding of fact is clearly erroneous

if it is not supported by substantial evidence, if the court misapprehended the effect of the

evidence, or if review of the record convinces us that the district court made a mistake. In

re A.B., 2020 MT 64, ¶ 23, 399 Mont. 219, 460 P.3d 405.

¶20    The Department may only terminate an individual’s parental rights if certain

conditions are satisfied by clear and convincing evidence. Section 41-3-609(1), MCA.

Clear and convincing evidence is “simply a requirement that a preponderance of the

                                             7
evidence be definite, clear, and convincing, or that a particular issue must be clearly

established by a preponderance of the evidence or by a clear preponderance of the proof.”

In re K.L., 2014 MT 28, ¶ 14, 373 Mont. 421, 318 P.3d 691. When reviewing a district

court’s findings, we do not consider whether the evidence could support a different finding,

nor do we substitute its judgment for that of the factfinder regarding the weight given to

the evidence. In re A.K., 2015 MT 116, ¶ 31, 379 Mont. 41, 347 P.3d 711.

¶21    First, Birth Mother contends that the District Court denied her due process and

fundamentally fair proceedings when it denied her motion to continue the adjudication

hearing and when it proceeded with an adjudication hearing “as to” Birth Father only. She

contends that this deprived her of due process rights because her presence at the

adjudication hearing must serve as a jurisdictional prerequisite to termination of her

parental rights. Birth Mother further asserts that the District Court abused its discretion

when it proceeded with adjudication in Birth Mother’s absence and without proper notice,

which as a result, disadvantaged her at the termination proceedings because the Department

was able to adjudicate S.M. a YINC in an uncontested hearing.

¶22    A natural parent’s right to the care and custody of her children “is a fundamental

liberty interest which must be protected by fundamentally fair proceedings.” In re A.H.,

2015 MT 75, ¶ 1, 378 Mont. 351, 344 P.3d 403. While the right to parent is a fundamental

right, this Court has consistently stated that a child’s physical, mental, and emotional needs

are paramount in any determination and “take precedence over the parental rights.” In re

X.M., 2018 MT 264, ¶ 21, 393 Mont. 210, 429 P.3d 290; In re K.J.B., 2007 MT 216, ¶ 24,

339 Mont. 28, 168 P.3d 629 (citing § 41-3-609(3), MCA).

                                              8
¶23    An adjudication that a child is a YINC is a requirement for TLC under

§ 41-3-442(1), MCA, and for a termination of parental rights under § 41-3-609(1)(f), MCA.

In re J.C., 2008 MT 127, ¶ 39, 343 Mont. 30, 183 P.3d 22. By definition, a “youth in need

of care [. . . ] is a youth who has been adjudicated or determined, after a hearing, to be or

to have been abused or neglected.” Section 41-3-102(35), MCA. We have repeatedly

referred to the YINC adjudication as a jurisdictional prerequisite, or “threshold

requirement,” to the termination of parental rights. In re B.N.Y., 2003 MT 241, ¶ 22, 317

Mont. 291, 77 P.3d 189; In re M.O., M.O. and M.O., 2003 MT 4, ¶ 12, 314 Mont. 13, 62

P.3d 265. Moreover, this Court has held that a child is not determined to be a YINC “as

to” any parent or anyone. In re K.B., 2016 MT 73, ¶ 19, 383 Mont. 85, 386 P.3d 722.

Instead, a child shall be adjudicated as a YINC if he or she is being or has been abused,

neglected, or abandoned. In re K.B., ¶ 19.

¶24    The District Court erred when it proceeded with an adjudicatory hearing “as to”

Birth Father and when it mistakenly concluded that Birth Mother stipulated to adjudication

of S.M. as a YINC. We have established that a child is not adjudicated as to any parent

and have advised district courts against following such a practice. Nonetheless, the District

Court adjudicated S.M. as to Birth Father and improperly stated in multiple orders that

Birth Mother stipulated to adjudication. At the hearing on June 17, 2020, the District Court

and the Department mistakenly agreed that Birth Mother had stipulated at the previous

hearing. Also, during this hearing, Birth Mother was unable to correct the Department’s

or District Court’s mistakes because she did “not understand all the terminology.” The

District Court never conducted a second adjudication hearing “as to” Birth Mother, but

                                             9
rather issued an order declaring S.M. a YINC regarding Birth Mother on June 29, 2020.

As a result, Birth Mother was prejudiced because the Department adjudicated S.M. a YINC

without opposition. Birth Mother was deprived due process because she was entitled to

notice and an opportunity to be heard at a YINC adjudication hearing concerning her son.

¶25    Since the District Court never properly adjudicated S.M., it lacked the jurisdictional

prerequisite to order TLC, order a treatment plan for Birth Mother, or terminate Birth

Mother’s parental rights for failing to complete a treatment plan. Accordingly, we hold

that the District Court’s errors violated Birth Mother’s due process rights.

¶26    The Department contends that the District Court’s errors were merely procedural

and subject to harmless error review because the errors would have no impact on the result

of the case. Applying harmless error to dependency proceedings is based on the “well

established [principle]. . . that no civil case shall be reversed by reason of error which

would have no significant impact upon the result; if there is no showing of substantial

injustice, the error is harmless.” In re B.J.T.H., 2015 MT 6, ¶ 21, 378 Mont. 14, 340 P.3d

557 (citations omitted). However, a YINC adjudication following proper notice to Birth

Mother is a jurisdictional or threshold requirement for termination of her parental rights

pursuant to § 41-3-609 (1)(f), MCA. The error cannot be harmless. Notwithstanding, this

error alone does not provide a basis for reversing termination of her parental rights.

¶27    Second, Birth Mother contends that the District Court erred because there was

insufficient evidence and findings to terminate her parental rights pursuant to

§§ 41-3-609(1)(d) and 41-3-423(2)(a)-(e), MCA. She argues the District Court’s findings

of fact and conclusions of law are silent about her prior involuntary termination, the

                                             10
circumstances related to that prior termination, or the relevance of those circumstances to

the current case. Birth Mother argues that the parties did not offer the 2011 order into

evidence and the District Court did not take judicial notice of the prior involuntary

termination.

¶28    A district court may terminate parental rights based on clear and convincing

evidence of aggravated circumstances. Section 41-3-423(2)(a)-(e), MCA. An aggravated

circumstance under § 41-3-423(2)(e), MCA, includes prior involuntary termination of a

previous child, which relates to the termination of parental rights regarding the parent’s

ability to adequately care for the child at issue.            Parental termination under

§ 41-3-609(1)(d), MCA, requires a court to take judicial notice of prior terminations and

the facts and circumstances surrounding those orders. In re T.S.B., 2008 MT 23, ¶ 35, 341

Mont. 204, 177 P.3d 429; M. R. Evid. 201, 202. Judicial notice of prior terminations is

necessary if a district court is to determine whether those terminations are relevant to the

parent’s ability to care for the child currently at issue. In re T.S.B., ¶ 35. Circumstances

surrounding previous involuntary terminations remain relevant unless the circumstances

have changed. In re I.T., 2015 MT 43, ¶ 13, 378 Mont. 239, 343 P.3d 1192.

¶29    The District Court’s written order on June 22, 2021, omitted any grounds for

terminating Birth Mother’s parental rights for aggravated circumstances. The order merely

stated that clear and convincing evidence established that Birth Mother had parental rights

to another child involuntarily terminated in a prior case, which related to Birth Mother’s

current ability to care for S.M. The order failed to include any references to facts or

circumstances from the prior termination to determine if the previous termination relates

                                            11
to S.M.’s case. The record shows that Birth Mother failed to complete her treatment plan

in the current case, but there is no evidence of any facts or circumstances that resulted in

Birth Mother’s failure to complete her treatment plan in 2011. It is not enough that CPS

Dale acknowledged that the 2011 termination was from Yellowstone County and that she

believed that the termination is consistent with what occurred here. The record also lacks

any findings that the District Court took judicial notice of the 2011 involuntary termination.

Therefore, the District Court erred when it based Birth Mother’s termination on a prior

involuntary termination without taking judicial notice of the 2011 order and without

making any factual findings that the circumstances from the previous termination are

relevant to the parent’s ability to adequately care for the child at issue. However, this error

alone does not provide a basis for reversing termination of her parental rights.

¶30    Lastly, Birth Mother contends that the District Court abused its discretion when it

found and concluded that Birth Mother abandoned S.M. She argues that the evidence

presented throughout the case undermined any conclusion that she did not intend to resume

care of S.M. in the future. Birth Mother asserts that she tried to arrange visitation with

S.M. through the Department and with S.M.’s caretaker and that she had been trying for

months to comply with her treatment plan.

¶31    A district court has authority to terminate a parent-child relationship if clear and

convincing evidence establishes that the parent has abandoned the child.              Sections

41-3--609(1)(b)-423(2)(e), MCA. Under § 41-3-102(a)(i), MCA, a district court may find

a child to be abandoned if it concludes that the parent left a child under circumstances that

make reasonable the belief that the parent does not intend to resume care of the child in the

                                              12
future. No requisite time frame applies to this definition of abandonment. In re Matter of

A.E., 255 Mont. 56, 60, 840 P.2d 572, 575 (1992). Types of circumstances that create the

reasonable belief that the parent has failed to manifest intent to resume care of the child

include failure to maintain regular contact with the child, making little to no effort to

establish a relationship with the child, and failure to provide any sort of financial or other

types of care. In re T.H., 2005 MT 237, ¶ 30, 328 Mont. 428, 121 P.3d 541; In re M.J.C.,

2014 MT 122, ¶ 7, 375 Mont. 106, 324 P.3d 1198. Moreover, this Court has held that

noncompliance with a court-ordered treatment plan can indicate that the parent had no

intention of caring for the child in the future. In re M.J.C., ¶ 12.

¶32    Based upon our review of the record, we conclude that the District Court did not

abuse its discretion when it found that the Department presented clear and convincing

evidence that supported termination of Birth Mother’s parental rights based on

abandonment. Birth Mother had “very minimal contact” with the Department. CPS

workers had difficulty contacting Birth Mother throughout the TLC period. CPS Outland

had no success in contacting Birth Mother. CPS Sas informed the District Court that Birth

Mother had not had any visitations with S.M. and had limited phone contact with S.M.’s

caretaker. CPS Sas reported that he made multiple attempts to contact Birth Mother over

the phone, but her phone was either disconnected or she failed to return the calls. Notably,

she failed to show up for a scheduled appointment with CPS Dale to visit S.M. for his

birthday. As of the hearing on June 9, 2021, Birth Mother had not seen S.M. since March 4,

2020. The GAL noted in her report that Birth Mother had only called S.M. once and had

never had a visitation with him in the 11 months that he had been in foster care. Further,

                                              13
Birth Mother has not complied with any component of her treatment plan, indicating no

intent to care for S.M. in the future.

¶33    The record reflects that Birth Mother abandoned S.M. because she left S.M. under

circumstances that demonstrate that she did not intend to resume care of S.M. Therefore,

we agree that clear and convincing evidence supports the District Court’s termination of

Birth Mother’s parental rights under an abandonment theory pursuant to §§ 41-3-609(1)(d)

and 41-3-102(1)(a)(i), MCA.

¶34    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶35    Affirmed.


                                                 /S/ LAURIE McKINNON


We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ BETH BAKER




                                            14